Citation Nr: 1727048	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin condition.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1949 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A Board videoconference hearing was held in April 2017 before the undersigned Veterans Law Judge, a transcript of which is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination regarding his skin condition in May 2016.  He reported that his current skin condition began in service; specifically, he reported that his skin condition began in Okinawa.  He noted that the condition was located primarily on his torso and scalp.  The examiner found that it was less likely than not that the Veteran's diagnosed with actinic keratosis was due to service, as he noted that it was likely due to the Veteran's sun exposure or to a possible virus.  

Where VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For the reasons stated below, the Board finds the May 2016 examination report to be inadequate.  

First, in linking the actinic keratosis to prolonged sun exposure, the examiner did not address the Veteran's statements that his personal and work life since service had involved minimal sun exposure.  See April 2017 Board Hearing Transcript, p. 11.  Further, in also linking the skin disorder to an possible virus, the examiner failed to adequately discuss whether the virus could have been obtained during service.  There was a similar lack of discussion of the Veteran's report that his symptoms began during service and continued through present day.  Thus, an addendum opinion should be obtained to address such matters.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Obtain an addendum opinion, from the May 2016 VA examiner, or if unavailable another appropriate examiner.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After reviewing the record, and conducting a thorough examination and interview of the Veteran if deemed necessary, the VA examiner should offer his/her opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's actinic keratosis had its onset in or is otherwise etiologically related to his active service.

In response to this question, the examiner must address and discuss the following:

a. The Veteran's April 2017 testimony that his skin condition began during his service in Okinawa, including his assertions that he sought medical treatment for a skin rash and that such spread to his feet and his back.

b. Address the likelihood that the "virus" identified by the VA examiner in May 2016, and as being the cause of the Veteran's actinic keratosis, had its initial onset in service.  

c. The Veteran's assertions that he has had minimal sun exposure during his lifetime.

d. The Veteran's reports of continued symptomatology of his skin condition since service.

The examiner should indicate in his/her report that the claims file was reviewed.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

